Citation Nr: 0019425	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The appellant had active service from June 6, 1995 to June 
26, 1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1996 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses that in a VA 
Form 9 (Appeal to Board of Veterans' Appeals) received in 
April 1997, the appellant requested a Board hearing either at 
a local VA office, or in Washington, DC.  By letters dated in 
May and June 1997, the RO requested the appellant to clarify 
her hearing request.  The appellant did not respond to these 
requests for clarification and by letter dated in April 2000, 
the appellant was notified that she was scheduled for a 
Travel Board hearing at the RO in May 2000.  In a VA Form 21-
4138 (Statement In Support Of Claim) received in March 2000, 
the appellant indicated that she wanted to cancel her request 
for a Travel Board hearing and instead wished to be scheduled 
for a hearing before a local hearing officer at the RO.  A 
Report of Contact dated April 2000 indicates that the RO 
contacted the appellant's representative to acknowledge the 
appellant's request for a local hearing, and to advise that 
given the timing of the request, the appellant could be 
scheduled for a Travel Board hearing more quickly than a 
local hearing.  The RO wanted to clarify whether the 
appellant still wanted a local hearing in lieu of a Travel 
Board hearing given the fact that it would take longer for 
her to be scheduled for a local hearing.  The appellant's 
representative advised the RO to keep the appellant on the 
Travel Board hearing schedule and stated that he would 
contact the appellant.  A notation in the claims file 
reflects that the appellant failed to report for the 
scheduled May 9, 2000 Travel Board hearing.  In a VA-Form 21-
4138 received May 12, 2000, the appellant indicated that she 
was unable to attend the May 9, 2000 hearing because she was 
in the hospital.  The appellant requested that her hearing be 
rescheduled.  A notation on the appellant's request indicates 
that the appellant's request to have the hearing rescheduled 
was not submitted in a timely manner and that the appellant 
had not shown good cause for the late request. 

Pursuant to 38 C.F.R. § 20.704(c) (1999), which governs 
procedures regarding Board hearings, 

[r]equests for a change in a hearing date 
may be made at any time up to two weeks 
prior to the scheduled date of the 
hearing if good cause is shown.  Such 
requests must be in writing, must explain 
why a new hearing date is necessary, and 
must be filed with the office of the 
official of the Department of Veterans 
Affairs who signed the notice of the 
original hearing date.  Examples of good 
cause include, but are not limited to, 
illness of the appellant and/or 
representative, difficulty in obtaining 
necessary records, and unavailability of 
a necessary witness.  If good cause is 
shown, the hearing will be rescheduled 
for the next available hearing date after 
the appellant or his or her 
representative gives notice that the 
contingency which gave rise to the 
request for postponement has been 
removed.  If good cause is not shown, the 
appellant and his or her representative 
will be promptly notified and given an 
opportunity to appear at the hearing as 
previously scheduled.   

In the present case, the appellant failed to submit a request 
to change her hearing date up to two weeks prior to her 
scheduled hearing.  Therefore, under 38 C.F.R. § 20.704(c), 
the veteran is not entitled to another Board hearing.  

However, under 38 C.F.R. § 20.704(d), when a veteran fails to 
appear for a scheduled hearing, no further request for a 
hearing will be granted unless such failure to appear was 
with good cause and the cause arose under such circumstances 
that a timely request for postponement could not have been 
submitted prior to the scheduled hearing date.  Examples of 
good cause include, but are not limited to, illness of the 
appellant.  In this case, the appellant advised the RO that 
she was in the hospital at the time of the scheduled Travel 
Board hearing.  The Board construes this as good cause for 
the appellant's failure to submit a timely request to 
reschedule her hearing under 38 C.F.R. § 20.704(c).  The 
appellant is clearly conscientious, having notified the RO 
that she was unable to appear at the scheduled hearing due to 
hospitalization.  Based on this fact, the Board assumes the 
appellant did not know prior to the time that she submitted 
her request that she would be unable to appear at the 
scheduled hearing.  

In light of these findings, the Board concludes that the 
appellant is entitled to have her hearing rescheduled.  
Accordingly, this case is remanded to the RO for the 
following action:


The appellant should be scheduled for a 
personal hearing before a Member of the 
Board at the RO, as soon as it is 
practicable.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



